Appeal from so much of an order of the Supreme Court, Westchester County (Burchell, J.), dated March 11, 1981, as directed appellants to deliver to plaintiff’s new counsel the file in the action. Order reversed insofar as appealed from, on the law, without costs or disbursements and matter remitted to Special Term for a hearing to fix the amount of the outgoing attorneys’ lien, if any, and to. condition the turnover upon payment of the sum thereby found to be due from plaintiff to her former attorneys or the posting of security therefor. The hearing shall proceed expeditiously. Plaintiff’s former attorneys have a common-law retaining lien on the papers in their possession, and the circumstances are not so exigent as to require turnover of the papers prior to a hearing to determine whether the value of their legal services is in excess of the sums previously paid to them (see Gamble v Gamble, 78 AD2d 673; Yaron v Yaron, 58 AD2d 752; Shatzkin v Shahmoon, 19 AD2d 658). Mollen, P. J., Lazer, Mangano and Niehoff, JJ., concur.